Exhibit 10.3

 

LOGO [g51575image-001.jpg]

 

Amgen Nonqualified Deferred Compensation Plan

Plan Document

 

Amgen Nonqualified Deferred Compensation Plan

 

As Amended and Restated Effective January 1, 2005

 

Copyright © 2001

By Clark/Bardes Consulting — Compensation Resource Group

All Rights Reserved



--------------------------------------------------------------------------------

LOGO [g51575image-001.jpg]

Amgen Nonqualified Deferred Compensation Plan

Plan Document

 

Purpose              1 ARTICLE 1   Definitions    1 ARTICLE 2  
Selection/Enrollment/Eligibility    5

2.1        

  Selection by Committee    5

2.2        

  Enrollment Requirements    5

2.3        

  Eligibility/Commencement of Participation    6

2.4        

  Termination of Participation and/or Deferrals    6 ARTICLE 3   Deferral
Commitments/Company Matching/Crediting/Taxes    6

3.1        

  Minimum Deferrals    6

3.2        

  Maximum Deferrals    7

3.3        

  Election to Defer/Effect of Election Form    7

3.4        

  401(k) Plan/1165(e) Plan Make Whole Elections    7

3.5        

  Withholding of Annual Deferral Amounts    8

3.6        

  Annual Company Contribution Amount    8

3.7        

  Vesting    8

3.8        

  Crediting/Debiting of Account Balances    9

3.9        

  FICA and Other Taxes    11

3.10      

  Distributions    11 ARTICLE 4   Short-Term Payout/Unforeseeable Financial
Emergencies    11

4.1        

  Short-Term Payout    11

4.2        

  Other Benefits Take Precedence Over Short-Term Payout    11

4.3        

  Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies    11
ARTICLE 5   Distribution of Benefits    12

5.1         

  Distributions    12

5.2.        

  Installment Payments    12 ARTICLE 6   Survivor Benefits    13

6.1        

  Survivor Benefits    13

6.2        

  Death Before Commencement of Benefits    13

6.3        

  Death After Commencement of Benefits    13 ARTICLE 7   Disability Waiver and
Benefit    13

7.1         

  Disability Waiver    13

7.2.        

  Continued Eligibility/Disability Benefit    14 ARTICLE 8   Beneficiary
Designation    14

8.1        

  Beneficiary    14

8.2        

  Beneficiary Designation Change/Spousal Consent    14

8.3        

  Acknowledgment    14

8.4        

  No Beneficiary Designation    15

8.5        

  Doubt as to Beneficiary    15

 

1



--------------------------------------------------------------------------------

LOGO [g51575image-001.jpg]

Amgen Nonqualified Deferred Compensation Plan

Plan Document

 

8.6        

  Discharge of Obligations    15 ARTICLE 9   Leave of Absence    15

9.1        

  Paid Leave of Absence    15

9.2        

  Unpaid Leave of Absence    15 ARTICLE 10   Termination/Amendment or
Modification    15

10.1        

  Termination    15

10.2        

  Amendment    16

10.3        

  Plan Agreement    16

10.4        

  Effect of Payment    16 ARTICLE 11   Administration    17

11.1        

  Committee Duties    17

11.2        

  Administration Upon Change In Control    17

11.3        

  Agents    17

11.4        

  Binding Effect of Decisions    18

11.5        

  Indemnity of Committee    18

11.6        

  Employer Information    18 ARTICLE 12   Other Benefits and Agreements    18

12.1        

  Coordination with Other Benefits    18 ARTICLE 13   Claims Procedures    18

13.1        

  Presentation of Claim    18

13.2        

  Notification of Decision    19

13.3        

  Review of a Denied Claim    19

13.4        

  Decision on Review    19

13.5        

  Legal Action    19 ARTICLE 14   Trust    20

14.1        

  Establishment of the Trust    20

14.2        

  Interrelationship of the Plan and the Trust    20

14.3        

  Distributions From the Trust    20

14.4        

  Investment of Trust Assets    20 ARTICLE 15   Miscellaneous    20

15.1        

  Status of Plan    20

15.2        

  Unsecured General Creditor    21

15.3        

  Employer’s Liability    21

15.4        

  Nonassignability    21

15.5        

  Not a Contract of Employment    21

15.6        

  Furnishing Information    22

15.7        

  Terms    22

15.8        

  Captions    22

15.9        

  Governing Law    22

15.10      

  Notice    22

15.11      

  Successors    22

 

2



--------------------------------------------------------------------------------

LOGO [g51575image-001.jpg]

Amgen Nonqualified Deferred Compensation Plan

Plan Document

 

15.12        

  Spouse’s Interest    22

15.13        

  Validity    23

15.14        

  Incompetent    23

15.15        

  Court Order    23

15.16        

  Distribution in the Event of Taxation    23

15.17        

  Insurance    24

15.18        

  Legal Fees To Enforce Rights After Change in Control    24

 

3



--------------------------------------------------------------------------------

LOGO [g51575image-001.jpg]

Amgen Nonqualified Deferred Compensation Plan

Plan Document

 

AMGEN NONQUALIFIED DEFERRED COMPENSATION PLAN

 

As Amended and Restated Effective January 1, 2005

 

Purpose

 

The purpose of this Plan is to provide specified benefits to a select group of
management or highly compensated Employees who contribute materially to the
continued growth, development and future business success of Amgen Inc., a
Delaware corporation, and its subsidiaries, if any, that sponsor this Plan. This
Plan shall be unfunded for tax purposes and for purposes of Title I of ERISA.

 

ARTICLE 1

Definitions

 

For purposes of this Plan, unless otherwise clearly apparent from the context,
the following phrases or terms shall have the following indicated meanings:

 

1.1 “Account Balance” shall mean, with respect to a Participant, a credit on the
records of the Employer equal to the sum of (i) the Deferral Account balance and
(ii) the vested Company Contribution Account balance. The Account Balance, and
each other specified account balance, shall be a bookkeeping entry only and
shall be utilized solely as a device for the measurement and determination of
the amounts to be paid to a Participant, or his or her designated Beneficiary,
pursuant to this Plan.

 

1.2 “Annual Base Salary” shall mean the wages, salaries, fees for professional
services, and other amounts received (without regard to whether or not an amount
is paid in cash) for personal services actually rendered in the course of
employment with any Employer to the extent that the amounts are includable in
gross income (including, but not limited to, compensation for services on the
basis of a percentage of profits, commissions on reimbursements or other expense
allowances under a nonaccountable plan (as described in Treasury Regulation
Section 1.62-2(c)), but excluding any “goods and services allowance” provided to
certain expatriate staff members. Notwithstanding anything else in the Plan to
the contrary, Annual Base Salary shall not include the Annual Bonus. Annual Base
Salary shall be computed without regard to any election to reduce or defer
salary under the Amgen Retirement and Savings Plan or any cafeteria plan under
Section 125 of the Code. Annual Base Salary shall not include: (a) any Company
contributions to the Amgen Retirement and Savings Plan or any other employee
benefit plan for or on account of the Employee, except as otherwise provided in
the preceding sentence or (b) the items described in Treasury Regulation Section
1.415-2(d)(3), which, among other items, would exclude from compensation amounts
realized from the exercise of a nonqualified stock option (or when restricted
stock (or property) held by an Employee either becomes freely transferable or is
no longer subject to a substantial risk of forfeiture under Section 83 of the
Code) and amounts realized from the sale, exchange or other disposition of stock
acquired under a qualified stock option.

 

1



--------------------------------------------------------------------------------

LOGO [g51575image-001.jpg]

Amgen Nonqualified Deferred Compensation Plan

Plan Document

 

1.3 “Annual Bonus” shall mean the wages, salaries, fees for professional
services, and other amounts received (without regard to whether or not an amount
is paid in cash) for personal services actually rendered in the course of
employment with any Employer to the extent that the amounts are commissions paid
to salespeople or are paid pursuant to the Amgen Performance Based Management
Incentive Plan (MIP), the Amgen Inc. Executive Incentive Plan (EIP) or an
equivalent bonus program.

 

1.4 “Annual Company Contribution Amount” shall mean, for any one Plan Year, the
amount determined in accordance with Section 3.6.

 

1.5 “Annual Deferral Amount” shall mean that portion of a Participant’s Annual
Base Salary or Annual Bonus, as applicable, that a Participant elects to have,
and is deferred, in accordance with Article 3, for any one Plan Year.

 

1.6 “Annual Installment Method” shall be an annual installment payment over the
number of years selected by the Participant in accordance with this Plan,
calculated as follows: The Account Balance of the Participant shall be
calculated as of the most recent Valuation Date. The annual installment shall be
calculated by multiplying this balance by a fraction, the numerator of which is
one, and the denominator of which is the remaining number of annual payments due
the Participant. By way of example, if the Participant elects a 10-year Annual
Installment Method, the first payment shall be 1/10 of the Account Balance as of
the most recent Valuation Date. The following year, the payment shall be 1/9 of
the Account Balance as of the most recent Valuation Date. Each annual
installment shall be paid on or as soon as practicable after the amount is
calculated.

 

1.7 “Beneficiary” shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article 8, or entitled under Article 8
in the absence of a designation, that are entitled to receive benefits under
this Plan upon the death of a Participant.

 

1.8 “Beneficiary Designation Form” shall mean the form established from time to
time by the Committee that a Participant completes, signs and returns to the
Committee to designate one or more Beneficiaries.

 

1.9 “Board” shall mean the board of directors of the Company.

 

1.10 “Change in Control” shall have the meaning set forth in the Amgen Inc.
Change In Control Severance Plan, as it may be amended from time to time.

 

1.11 “Claimant” shall have the meaning set forth in Section 13.1.

 

1.12 “Code” shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time.

 

1.13 “Committee” shall mean the committee described in Article 11.

 

2



--------------------------------------------------------------------------------

LOGO [g51575image-001.jpg]

Amgen Nonqualified Deferred Compensation Plan

Plan Document

 

1.14 “Company” shall mean Amgen Inc., and any successor to all or substantially
all of the Company’s assets or business and it shall exclude any disregarded
entity pursuant to Treasury Regulations section 301.7701-3, unless such
disregarded entity is selected by the Board to participate in the Plan.

 

1.15 “Company Contribution Account” shall mean (i) the sum of the Participant’s
Annual Company Contribution Amounts, plus (ii) amounts credited (net of amounts
debited) in accordance with all the applicable crediting provisions of this Plan
that relate to the Participant’s Company Contribution Account, less (iii) all
distributions made to the Participant or his or her Beneficiary pursuant to this
Plan that relate to the Participant’s Company Contribution Account.

 

1.16 “Deduction Limitation” shall mean the following described limitation on a
benefit that may otherwise be distributable pursuant to the provisions of this
Plan. Except as otherwise provided, this limitation shall be applied to all
distributions that are “subject to the Deduction Limitation” under this Plan. If
an Employer determines in good faith prior to a Change in Control that there is
a reasonable likelihood that any compensation paid to a Participant for a
taxable year of the Employer would not be deductible by the Employer solely by
reason of the limitation under Code Section 162(m), then to the extent deemed
necessary by the Employer to ensure that the entire amount of any distribution
to the Participant pursuant to this Plan prior to the Change in Control is
deductible, the Employer may defer all or any portion of a distribution under
this Plan. Any amounts deferred pursuant to this limitation shall continue to be
credited and debited with additional amounts in accordance with Section 3.14
below, even if such amount is being paid out in installments. The amounts so
deferred and amounts credited (net of amounts debited) thereon shall be
distributed to the Participant or his or her Beneficiary (in the event of the
Participant’s death) at the earliest possible date, as determined by the
Employer in good faith, on which the deductibility of compensation paid or
payable to the Participant for the taxable year of the Employer during which the
distribution is made will not be limited by Section 162(m), or if earlier, the
effective date of a Change in Control. Notwithstanding anything to the contrary
in this Plan, the Deduction Limitation shall not apply to any distributions made
after a Change in Control.

 

1.17 “Deferral Account” shall mean (i) the sum of all of a Participant’s Annual
Deferral Amounts, plus (ii) amounts credited (net of amounts debited) in
accordance with all the applicable provisions of this Plan that relate to the
Participant’s Deferral Account, less (iii) all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan that relate to his
or her Deferral Account.

 

1.18 “Disability” shall mean that the Participant is determined under Title II
or XVI of the Social Security Act, to have been disabled. The Participant must
submit evidence to the Committee of the Social Security Administration’s
determination of disability before a person is to be deemed Disabled under this
Plan. Notwithstanding the foregoing, if the Committee, in its discretion,
determines that any change in applicable law governing nonqualified deferred
compensation plans requires a different definition of Disability, such other
definition of Disability shall be substituted for the definition set forth in
this Section 1.18.

 

3



--------------------------------------------------------------------------------

LOGO [g51575image-001.jpg]

Amgen Nonqualified Deferred Compensation Plan

Plan Document

 

1.19 “Disability Benefit” shall mean the benefit set forth in Article 7.

 

1.20 “Election Form” shall mean the form established from time to time by the
Committee that a Participant completes, signs and returns to the Committee to
make an election under the Plan.

 

1.21 “Employee” shall mean a person whom an Employer classifies as an employee.

 

1.22 “Employer” shall mean the Company or any of its subsidiaries or affiliates
(now in existence or hereafter formed or acquired) that have been selected by
the Board to participate in the Plan and have adopted the Plan by permitting
their Employees to participate in the Plan.

 

1.23 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
it may be amended from time to time.

 

1.24 “401(k) Plan” shall be that certain Amgen Retirement and Savings Plan
adopted by the Company, as it may be amended from time to time.

 

1.25 “Participant” shall mean any Employee (i) who is selected by the Committee
from among the highly compensated or management employees of the Employer to
participate in the Plan, (ii) who elects to participate in the Plan, (iii) who
signs a Plan Agreement, an Election Form and a Beneficiary Designation Form,
(iv) whose signed Plan Agreement, Election Form and Beneficiary Designation Form
are accepted by the Committee, (v) who commences participation in the Plan, and
(vi) whose Plan Agreement has not terminated. A spouse or former spouse of a
Participant shall not be treated as a Participant in the Plan or have an account
balance under the Plan, even if he or she has an interest in the Participant’s
benefits under the Plan as a result of applicable law or property settlements
resulting from legal separation or divorce.

 

1.26 “Plan” shall mean the AMGEN NONQUALIFIED DEFERRED COMPENSATION PLAN, as
amended and restated effective January 1, 2005, which shall be evidenced by this
instrument and by each Plan Agreement, as they may be amended from time to time.

 

1.27 “Plan Agreement” shall mean a written agreement, as may be amended from
time to time, which is entered into by and between an Employer and a
Participant. Each Plan Agreement executed by a Participant and the Participant’s
Employer shall provide for the entire benefit to which such Participant is
entitled under the Plan; should there be more than one Plan Agreement, the Plan
Agreement bearing the latest date of acceptance by the Employer shall supersede
all previous Plan Agreements in their entirety and shall govern such
entitlement. The terms of any Plan Agreement may be different for any
Participant, and any Plan Agreement may provide additional benefits not set
forth in the Plan or limit the benefits otherwise provided under the Plan;
provided, however, that any such additional benefits or benefit limitations must
be agreed to by both the Employer and the Participant.

 

4



--------------------------------------------------------------------------------

LOGO [g51575image-001.jpg]

Amgen Nonqualified Deferred Compensation Plan

Plan Document

 

1.28 “Plan Year” shall mean a period beginning on January 1 of each calendar
year and continuing through December 31 of such calendar year.

 

1.29 “Short-Term Payout” shall mean the payout set forth in Section 4.1.

 

1.30 “Termination of Employment” shall mean the severing of employment with all
Employers, voluntarily or involuntarily, for any reason. Termination of
Employment shall not be deemed to occur, however, upon the transfer of a
Participant from the employ of the Company or another Employer to the employ of
any subsidiary or affiliate, regardless of whether that subsidiary or affiliate
is an Employer under the Plan.

 

1.31 “Trust” shall mean one or more trusts established pursuant to that certain
Trust Agreement, dated as of January 1, 2002 between the Company and the trustee
named therein, as amended from time to time.

 

1.32 “Unforeseeable Financial Emergency” shall mean an unanticipated emergency
that is caused by an event beyond the control of the Participant that would
result in severe financial hardship to the Participant resulting from (i) a
sudden and unexpected illness or accident of the Participant or a dependent of
the Participant, (ii) a loss of the Participant’s property due to casualty, or
(iii) another extraordinary and unforeseeable circumstance arising as a result
of events beyond the control of the Participant, all as determined in the sole
discretion of the Committee. The Committee shall determine whether a Participant
has Unforeseeable Financial Emergency consistent with any applicable laws or
guidance in effect at the time such determination is made.

 

1.33 “Valuation Date” shall mean the last day of each Plan Year or any other
date as of which the Committee, in its sole discretion, designates as a
Valuation Date.

 

1.34 “Years of Service” shall mean each Plan Year or portion thereof during
which an Employee is credited with at least 1000 hours of service.

 

ARTICLE 2

Selection/Enrollment/Eligibility

 

2.1 Selection by Committee. Participation in the Plan shall be limited to a
select group of Employees of the Employers, each of whom is a member of
management or is highly compensated and to members of the Board. From the group
of Employees who are management or highly compensated, the Committee shall
select, in its sole discretion, Employees to participate in the Plan.

 

2.2 Enrollment Requirements. As a condition to participation, each selected
Employee shall complete, execute and return to the Committee a Plan Agreement,
an Election Form and a Beneficiary Designation Form, all within the number of
days specified by the Committee after he or she is selected to participate in
the Plan. In addition, the Committee may establish from time to time such other
enrollment requirements as it determines in its sole discretion are necessary.

 

5



--------------------------------------------------------------------------------

LOGO [g51575image-001.jpg]

Amgen Nonqualified Deferred Compensation Plan

Plan Document

 

2.3 Eligibility/Commencement of Participation. Provided an Employee selected to
participate in the Plan has met all enrollment requirements set forth in this
Plan and required by the Committee, including returning all required documents
to the Committee within the specified time period, that Employee shall commence
participation in the Plan on the first day of the month following the month in
which the Employee completes all enrollment requirements or such other date
specified by the Committee.

 

2.4 Termination of Participation and/or Deferrals. If the Committee determines
in good faith that a Participant no longer qualifies as a member of a select
group of management or highly compensated employees, as membership in such group
is determined in accordance with Sections 201(2), 301(a)(3) and 401(a)(1) of
ERISA, the Committee shall have the right, in its sole discretion, to (i)
terminate any deferral election the Participant has made for the remainder of
the Plan Year in which the Participant’s membership status changes, and (ii)
prevent the Participant from making future deferral elections or, in the
Committee’s discretion, may also (iii) immediately distribute the Participant’s
then Account Balance in a lump sum and terminate the Participant’s participation
in the Plan.

 

ARTICLE 3

Deferral Commitments/Company Matching/Crediting/Taxes

 

3.1 Minimum Deferrals.

 

  (a) Annual Base Salary and Annual Bonus. For each Plan Year, a Participant may
elect to defer, as his or her Annual Deferral Amount, Annual Base Salary or
Annual Bonus, or both, in the following minimum amounts for each deferral
elected:

 

Deferral

--------------------------------------------------------------------------------

   Minimum Amount


--------------------------------------------------------------------------------

Annual Base Salary and/or Annual Bonus

   $ 5,000

 

If an election is made for less than stated minimum amounts, or if no election
is made, the amount deferred shall be zero.

 

  (b) Short Plan Year. Notwithstanding the foregoing, if a Participant first
becomes a Participant after the first day of a Plan Year, the minimum Annual
Base Salary deferral shall be an amount equal to the minimum set forth above,
multiplied by a fraction, the numerator of which is the number of complete
months remaining in the Plan Year and the denominator of which is 12.

 

6



--------------------------------------------------------------------------------

LOGO [g51575image-001.jpg]

Amgen Nonqualified Deferred Compensation Plan

Plan Document

 

3.2 Maximum Deferrals.

 

  (a) Annual Base Salary and Annual Bonus. For each Plan Year, a Participant may
elect to defer, as his or her Annual Deferral Amount, Annual Base Salary or
Annual Bonus up to the following maximum percentages for each deferral elected
as determined by the Committee for each Plan Year:

 

Deferral

--------------------------------------------------------------------------------

   Maximum
Percentage


--------------------------------------------------------------------------------

 

Annual Base Salary

   50 %

Annual Bonus

   100 %

 

  (b) Notwithstanding the foregoing, if a Participant first becomes a
Participant after the first day of a Plan Year, the maximum Annual Deferral
Amount, with respect to Annual Base Salary and Annual Bonus shall be based on
the amount of compensation not yet earned by the Participant as of the date the
Participant submits a Plan Agreement and an Election Form to the Committee for
acceptance.

 

3.3 Election to Defer/Effect of Election Form.

 

  (a) First Plan Year. Within thirty (30) days after being designated by the
Committee for participation in the Plan, the Participant shall make an
irrevocable deferral election for the Plan Year in which the Participant
commences participation, along with such other elections as the Committee deems
necessary or desirable under the Plan. For these elections to be valid, the
Election Form must be completed and signed by the Participant, timely delivered
to the Committee (in accordance with Section 2.2 above) and accepted by the
Committee.

 

  (b) Subsequent Plan Years. For each succeeding Plan Year, an irrevocable
deferral election for that Plan Year, and such other elections as the Committee
deems necessary or desirable under the Plan, shall be made by timely delivering
to the Committee, in accordance with its rules and procedures, before the end of
the Plan Year preceding the Plan Year for which the election is made, a new
Election Form. If no such Election Form is timely delivered for a Plan Year, the
Annual Deferral Amount shall be zero for that Plan Year.

 

3.4 401(k) Plan/1165(e) Plan Make Whole Elections. In addition to the deferral
elections of Annual Base Salary and Annual Bonus described above, a Participant
may elect to have his or her Annual Base Salary or Annual Bonus deferred under
the Plan after the Participant has made the maximum deferrals to the 401(k) Plan
permitted under Code Section 402(g) and/or Code Section 401(a)(17) for a Plan
Year or, with respect to Participants in the Retirement and Savings Plan of
Amgen Manufacturing, Limited (the “1165(e) Plan”), after such Participant has
made the maximum deferrals to the 1165(e) Plan permitted under the Puerto Rico
Internal Revenue Code of 1994 (the “Puerto Rico Tax Code”). If so elected by the
Participant, then as soon as administratively practicable after (but no earlier
than the next pay check) the

 

7



--------------------------------------------------------------------------------

LOGO [g51575image-001.jpg]

Amgen Nonqualified Deferred Compensation Plan

Plan Document

 

Participant’s deferrals under the 401(k) Plan or 1165(e) Plan have been limited
due to Code Section 402(g) and/or Code Section 401(a)(17) or the Puerto Rico Tax
Code for the Plan Year, as applicable, deferrals of Annual Base Salary and
Annual Bonus, if any, shall be made to this Plan in accordance with the
Participant’s make whole deferral election for the remainder of the Plan Year.
Elections under this Section 3.4 shall be made on an Election Form in accordance
with such rules and procedures the Committee shall establish, no later than the
last day of the Plan Year preceding the Plan Year for which such election is
made. Such deferrals shall be credited to a Participant’s Deferral Account as an
Annual Deferral Amount for the Plan Year in which the deferral is made.

 

3.5 Withholding of Annual Deferral Amounts. For each Plan Year, for each
Participant, the Annual Base Salary portion of the Annual Deferral Amount shall
be withheld from each regularly scheduled Annual Base Salary payroll. The Annual
Bonus portion of the Annual Deferral Amount shall be withheld at the time the
Annual Bonus is or otherwise would be paid to the Participant, whether or not
this occurs during the Plan Year itself.

 

3.6 Annual Company Contribution Amount. For each Plan Year, an Employer, in its
sole discretion, may, but is not required to, credit any amount it desires to
any Participant’s Company Contribution Account under this Plan, which amount
shall be for that Participant the Annual Company Contribution Amount for that
Plan Year. The amount so credited to a Participant may be smaller or larger than
the amount credited to any other Participant, and the amount credited to any
Participant for a Plan Year may be zero, even though one or more other
Participants receive an Annual Company Contribution Amount for that Plan Year.
The Annual Company Contribution Amount, if any, shall be credited as of the date
determined by the Committee in its sole discretion. If a Participant is not
employed by an Employer as of the last day of a Plan Year for a reason other
than his or her Retirement or death while employed, the Annual Company
Contribution Amount for that Plan Year shall be zero.

 

3.7 Vesting.

 

  (a) A Participant shall at all times be 100% vested in his or her Deferral
Account.

 

  (b) A Participant shall be vested in his or her Company Contribution Account
in accordance with the vesting schedules established by the Committee, in its
sole and absolute discretion, for each Annual Company Contribution Amount (and
amounts credited or debited thereon) at the time each such Annual Company
Contribution Amount is first credited to the Participant’s Account Balance under
the Plan. The vesting schedules established by the Committee for each Annual
Company Contribution Amount may be different for different Participants.

 

  (c) Notwithstanding anything in this Section to the contrary, except as
provided in subsection (d) below, in the event of a Change in Control, a
Participant’s Company Contribution Account shall immediately become 100% vested
(without regard to whether it is already vested in accordance with the above
vesting schedules).

 

8



--------------------------------------------------------------------------------

LOGO [g51575image-001.jpg]

Amgen Nonqualified Deferred Compensation Plan

Plan Document

 

  (d) Except as otherwise provided by written agreement between a Participant
and his/her Employer, notwithstanding anything in this Section or the Plan to
the contrary, the vesting schedule for a Participant’s Company Contribution
Account shall not be accelerated to the extent that the Committee determines
that such acceleration would cause the deduction limitations of Section 280G of
the Code to become effective. In the event that any portion of a Participant’s
Company Contribution Account is not vested pursuant to such a determination, the
Participant may request independent verification of the Committee’s calculations
with respect to the application of Section 280G. In such case, the Committee
must provide to the Participant within 15 business days of such a request an
opinion from a nationally recognized accounting firm selected by the Participant
(the “Accounting Firm”), to the effect that, in the Accounting Firm’s opinion
that any limitation in the vested percentage hereunder is necessary to avoid the
limits of Section 280G, and containing supporting calculations, or, in the
absence of such an opinion, shall cause the relevant portion of the
Participant’s Company Contribution Account to become vested. The cost of such
opinion shall be paid for by the Company.

 

3.8 Crediting/Debiting of Account Balances. In accordance with, and subject to,
the rules and procedures that are established from time to time by the
Committee, in its sole discretion, amounts shall be credited or debited to a
Participant’s Account Balance in accordance with the following rules:

 

  (a) Election of Measurement Funds. A Participant, in connection with his or
her initial deferral election in accordance with Section 3.3(a) above, shall
elect, on the Election Form, one or more Measurement Fund(s) to be used to
determine the additional amounts to be credited to his or her Account Balance
for the first business day in which the Participant commences participation in
the Plan and continuing thereafter for each subsequent day in which the
Participant participates in the Plan, unless changed in accordance with the next
sentence. Commencing with the first business day that follows the Participant’s
commencement of participation in the Plan and continuing thereafter for each
subsequent day in which the Participant participates in the Plan, the
Participant may (but is not required to) elect, by submitting an Election Form
to the Committee that is accepted by the Committee, to add or delete one or more
Measurement Fund(s) to be used to determine the additional amounts to be
credited to his or her Account Balance, or to change the portion of his or her
Account Balance allocated to each previously or newly elected Measurement Fund.
If an election is made in accordance with the previous sentence, it shall apply
to the next business day and continue thereafter for each subsequent day in
which the Participant participates in the Plan, unless changed in accordance
with the previous sentence.

 

  (b) Proportionate Allocation. In making any election described in Section
3.8(a) above, the Participant shall specify on the Election Form, in increments
of five percentage points (5%), the percentage of his or her Account Balance to
have gains and losses measured by a Measurement Fund.

 

9



--------------------------------------------------------------------------------

LOGO [g51575image-001.jpg]

Amgen Nonqualified Deferred Compensation Plan

Plan Document

 

  (c) Measurement Funds. From time to time, the Committee in its sole discretion
shall select and announce to Participants its selection of mutual funds,
insurance company separate accounts, indexed rates or other methods (each, a
“Measurement Fund”), for the purpose of providing the basis on which gains and
losses shall be attributed to Account Balances under the Plan. The Committee
may, in its sole discretion, discontinue, substitute or add a Measurement Fund
at any time. Each such action shall take effect after a reasonable period of
time following the day on which Participants are given written notice of such
change.

 

  (d) Crediting or Debiting Method. The performance of each elected Measurement
Fund (either positive or negative) will be determined by the Committee, in its
reasonable discretion, based on available reports of the performance of the
Measurement Funds. A Participant’s Account Balance shall be credited or debited
on a daily basis based on the performance of each Measurement Fund selected by
the Participant, as determined by the Committee in its sole discretion, as
though (i) a Participant’s Account Balance were invested in the Measurement
Fund(s) selected by the Participant, in the percentages applicable to such day,
as of the close of business on such day, at the closing price on such date; (ii)
the portion of the Annual Deferral Amount that was actually deferred during any
day were invested in the Measurement Fund(s) selected by the Participant, in the
percentages applicable to such day, no later than the close of business on the
first business day after the day on which such amounts are actually deferred
from the Participant’s Annual Base Salary through reductions in his or her
payroll and from the Participant’s Annual Bonus, at the closing price on such
date; and (iii) any distribution made to a Participant that decreases such
Participant’s Account Balance ceased being invested in the Measurement Fund(s),
in the percentages applicable to such day, no later than one business day prior
to the distribution, at the closing price on such date.

 

  (e) No Actual Investment. Notwithstanding any other provision of this Plan
that may be interpreted to the contrary, the Measurement Funds are to be used
for measurement purposes only, and a Participant’s election of any such
Measurement Fund, the allocation to his or her Account Balance thereto, the
calculation of additional amounts and the crediting or debiting of such amounts
to a Participant’s Account Balance shall not be considered or construed in any
manner as an actual investment of his or her Account Balance in any such
Measurement Fund. In the event that the Company or the Trustee (as that term is
defined in the Trust), in its own discretion, decides to invest funds in any or
all of the Measurement Funds, no Participant shall have any rights in or to such
investments themselves. Without limiting the foregoing, a Participant’s Account
Balance shall at all times be a bookkeeping entry only and shall not represent
any investment made on his or her behalf by the Company or the Trust; the
Participant shall at all times remain an unsecured creditor of the Company.

 

10



--------------------------------------------------------------------------------

LOGO [g51575image-001.jpg]

Amgen Nonqualified Deferred Compensation Plan

Plan Document

 

3.9 FICA and Other Taxes. For each Plan Year in which an Annual Deferral Amount
is being withheld from a Participant or a portion or all of Annual Company
Contribution Amount becomes Vested, the Participant’s Employer(s) shall withhold
from that portion of the Participant’s Annual Base Salary or Annual Bonus that
is not being deferred, in a manner determined by the Employer(s), the
Participant’s share of FICA, other employment taxes and other employee
contributions on such Annual Deferral Amount. If necessary, the Committee may
reduce the Annual Deferral Amount or Annual Company Contribution Amount in order
to comply with this Section.

 

3.10 Distributions. The Participant’s Employer(s), or the trustee of the Trust,
shall withhold from any payments made to a Participant under this Plan all
federal, state and local income, employment and other taxes required to be
withheld by the Employer(s), or the trustee of the Trust, in connection with
such payments, in amounts and in a manner to be determined in the sole
discretion of the Employer(s) and the trustee of the Trust, respectively
(whichever is making the payment). The Participant’s Employer, or the trustee of
the Trust, shall withhold from any payments made to a Participant under this
Plan any garnishment of wages in amounts and in a manner to be determined by the
sole discretion of the Employer(s) and the trustee of the Trust, respectively
(whichever is making the payment).

 

ARTICLE 4

Short-Term Payout/Unforeseeable Financial Emergencies

 

4.1 Short-Term Payout. In connection with each election to defer an Annual
Deferral Amount, a Participant may irrevocably elect to receive a future
“Short-Term Payout” from the Plan with respect to such Annual Deferral Amount.
Subject to the Deduction Limitation, the Short-Term Payout shall be a lump sum
payment in an amount that is equal to the Annual Deferral plus amounts credited
or debited in the manner provided in Section 3.7 above on that amount,
determined at the time that the Short-Term Payout becomes payable (rather than
the date of a Termination of Employment). Subject to the Deduction Limitation
and the other terms and conditions of the Plan, each Short-Term Payout elected
shall be paid out as soon as administratively practicable after the last day of
any Plan Year designated by the Participant that is at least three Plan Years
after the Plan Year in which the Annual Deferral Amount is actually deferred.

 

4.2 Other Benefits Take Precedence Over Short-Term Payout. Should an event occur
that triggers a benefit under Article 5 or 6, any Annual Deferral Amount, plus
amounts credited or debited thereon, that is subject to a Short-Term Payout
election under Section 4.1 shall not be paid in accordance with Section 4.1 but
shall be paid in accordance with the other applicable Article.

 

4.3 Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies. If
the Participant or a Beneficiary experiences an Unforeseeable Financial
Emergency, the Participant or Beneficiary may petition the Committee to (i)
suspend any deferrals required to be made by a Participant or (ii) receive a
partial or full payout from the Plan. The payout shall not exceed the

 

11



--------------------------------------------------------------------------------

LOGO [g51575image-001.jpg]

Amgen Nonqualified Deferred Compensation Plan

Plan Document

 

lesser of the Participant’s then vested Account Balance or the amount reasonably
needed to satisfy the Unforeseeable Financial Emergency. If, subject to the sole
discretion of the Committee, the petition for a suspension and/or payout is
approved, suspension shall take effect upon the date of approval and any payout
shall be made within 60 days of the date of approval. The payment of any amount
under this Section 4.3 shall not be subject to the Deduction Limitation.

 

ARTICLE 5

Distribution of Benefits

 

5.1 Distributions. Subject to the Deduction Limitation, a Participant shall be
entitled to a distribution of the vested interest of his or her Account Balance
following Termination of Employment. Such amount will be paid in a lump sum cash
payment as soon as administratively practicable after the first day of the Plan
Year following the Plan Year in which such Termination of Employment occurs (or
such later date as may be required under applicable law), unless installment
payments have been elected under Section 5.2.

 

5.2. Installment Payments. A Participant, in connection with his or her
commencement of participation in the Plan (or, if later, during the period
specified by the Committee with respect to Participants in the Plan prior to
January 1, 2005), may elect on an Election Form to have the vested portion of
his or her Account Balance paid under the Annual Installment Method following
Termination of Employment. Such Election Form shall specify the number of annual
installments to be made. Such installments shall commence as soon as
administratively practicable after the end of the Plan Year in which the
Participant’s Termination of Employment occurs (or such later date as may be
required under applicable law). Subject to the Deduction Limitation, the
Participant’s vested Account Balance shall be paid pursuant to the Participant’s
elected Annual Installment Method in the number of annual installments elected
by the Participant; provided, however, the annual installments shall not exceed
the lesser of the Participant’s Years of Service or ten (10) years; provided,
further, that if the value of the Participant’s vested Account Balance on his or
her Termination of Employment is $50,000 or less, the Participant’s election of
the Annual Installment Method shall be disregarded and such Account Balance
shall be paid in lump sum under Section 5.1.

 

12



--------------------------------------------------------------------------------

LOGO [g51575image-001.jpg]

Amgen Nonqualified Deferred Compensation Plan

Plan Document

 

ARTICLE 6

Survivor Benefits

 

6.1 Survivor Benefits. Subject to the Deduction Limitation, if a Participant
dies before his or her Account Balance has been distributed in full, the
Participant’s Beneficiary shall receive a survivor benefit equal to the
Participant’s Account Balance, payable in accordance with the following
provisions of this Article 6.

 

6.2 Death Before Commencement of Benefits. Subject to Section 6.3, a
Participant, in connection with his or her commencement of participation in the
Plan, shall elect on an Election Form, whether any amounts payable to a
Beneficiary under the Plan shall be received by his or her Beneficiary in a lump
sum or pursuant to an Annual Installment Method of up to ten (10) years. The
Participant may annually change this election to an allowable alternative payout
period by submitting a new Election Form to the Committee, which form may be
accepted by the Committee in its sole discretion. The Election Form most
recently accepted by the Committee prior to the Participant’s death shall govern
the payout of the Account Balance to the Beneficiary. If a Participant does not
make any election with respect to the payment of his or her Account Balance,
then such Account Balance shall be paid to the Beneficiary in a lump sum.
Notwithstanding the foregoing, if the Participant’s Account Balance at the time
of his or her death is less than $25,000, payment of the Account Balance may be
made to the Beneficiary, in the sole discretion of the Committee, in a lump sum
or pursuant to an Annual Installment Method of not more than 5 years. The lump
sum payment shall be made, or installment payments shall commence, no later than
60 days after the Committee is provided with proof that is satisfactory to the
Committee of the Participant’s death.

 

6.3 Death After Commencement of Benefits. If a Participant dies after
installment payments have commenced, but before his or her Account Balance is
paid in full, the Participant’s remaining installment payments shall continue
and shall be paid to the Participant’s Beneficiary over the remaining number of
years and in the same amounts as payments would have been made to the
Participant had the Participant survived.

 

ARTICLE 7

Disability Waiver and Benefit

 

7.1 Disability Waiver.

 

  (a) Waiver of Deferral. A Participant who is determined by the Committee to be
suffering from a Disability shall (i) have no further deferrals of the Annual
Deferral Amount that would otherwise have been withheld from a Participant’s
Annual Base Salary or Annual Bonus for the Plan Year during which the
Participant first suffers a Disability. During the period of Disability, the
Participant shall not be allowed to make any additional deferral elections, but
will continue to be considered a Participant for all other purposes of this
Plan.

 

13



--------------------------------------------------------------------------------

LOGO [g51575image-001.jpg]

Amgen Nonqualified Deferred Compensation Plan

Plan Document

 

  (b) Return to Work. If a Participant returns to employment with an Employer,
after a Disability ceases, the Participant may elect to defer an Annual Deferral
Amount for the Plan Year following his or her return to employment or service
and for every Plan Year thereafter while a Participant in the Plan; provided
such deferral elections are otherwise allowed and an Election Form is delivered
to and accepted by the Committee for each such election in accordance with
Section 3.3 above.

 

7.2. Continued Eligibility/Disability Benefit. A Participant suffering a
Disability shall continue to be considered to be employed and shall be eligible
for the benefits provided for in Article 4 and 6 in accordance with the
provisions of those Articles. Notwithstanding the foregoing, the Committee shall
have the right to, in its sole and absolute discretion, deem the Participant to
have experienced a Termination of Employment at any time after such Participant
is determined to be suffering a Disability, in which case the Participant shall
be entitled to receive his or her Account Balance in accordance with Article 5.
Any payment made shall be subject to the Deduction Limitation.

 

ARTICLE 8

Beneficiary Designation

 

8.1 Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary and contingent) to receive
any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.

 

8.2 Beneficiary Designation Change/Spousal Consent. A Participant shall
designate his or her Beneficiary by completing and signing the Beneficiary
Designation Form, and returning it to the Committee or its designated agent. A
Participant shall have the right to change a Beneficiary by completing, signing
and otherwise complying with the terms of the Beneficiary Designation Form and
the Committee’s rules and procedures, as in effect from time to time. A
Participant may name someone other than his or her spouse as a Beneficiary only
if a spousal consent, in the form designated by the Committee, is signed by that
Participant’s spouse and returned to the Committee. Upon the acceptance by the
Committee of a new Beneficiary Designation Form, all Beneficiary designations
previously filed shall be canceled. The Committee shall be entitled to rely on
the last Beneficiary Designation Form filed by the Participant and accepted by
the Committee prior to his or her death. Notwithstanding anything in this
Section or the Plan to the contrary, a Participant’s designation of a spouse as
a Beneficiary shall automatically be cancelled and revoked on the date a
Participant’s divorce from that spouse becomes final.

 

8.3 Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received and acknowledged in writing by the Committee
or its designated agent.

 

14



--------------------------------------------------------------------------------

LOGO [g51575image-001.jpg]

Amgen Nonqualified Deferred Compensation Plan

Plan Document

 

8.4 No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Sections 8.1, 8.2 and 8.3 above or, if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, then the Participant’s designated Beneficiary
shall be deemed to be his or her surviving spouse. If the Participant has no
surviving spouse, the Participant’s designated Beneficiary shall be deemed to be
the Participant’s estate.

 

8.5 Doubt as to Beneficiary. If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its discretion, to cause the Company to withhold such
payments until this matter is resolved to the Committee’s satisfaction.

 

8.6 Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Committee
from all further obligations under this Plan with respect to the Participant,
and that Participant’s Plan Agreement shall terminate upon such full payment of
benefits.

 

ARTICLE 9

Leave of Absence

 

9.1 Paid Leave of Absence. If a Participant is authorized by the Participant’s
Employer for any reason to take a paid leave of absence from the employment of
the Employer, the Participant shall continue to be considered employed by the
Employer and the Annual Deferral Amount shall continue to be withheld during
such paid leave of absence in accordance with Article 3.

 

9.2 Unpaid Leave of Absence. If a Participant is authorized by the Participant’s
Employer for any reason to take an unpaid leave of absence from the employment
of the Employer, the Participant shall continue to be considered employed by the
Employer and deferrals shall not be made, in the absence of compensation. Upon
such expiration of the unpaid leave and resumption of entitlement to
compensation, deferrals shall resume for the remaining portion of the Plan Year
in which the return occurs, based on the deferral election, if any, made for
that Plan Year. If no election was made for that Plan Year, no deferral shall be
withheld.

 

ARTICLE 10

Termination/Amendment or Modification

 

10.1 Termination. Although the Company anticipates that it will continue the
Plan for an indefinite period of time, there is no guarantee that the Company
will continue the Plan or will not terminate the Plan at any time in the future.
Accordingly, the Company reserves the right to discontinue its sponsorship of
the Plan and to terminate the Plan at any time with respect to any or all of its
participating Employees, by action of its Board of Directors. Upon the
termination of the Plan, the Plan Agreements of the affected Participants shall
terminate and their Account Balances, determined as if they had experienced a
Termination of Employment on the date of Plan termination or, if Plan
termination occurs after the date upon which a Participant was

 

15



--------------------------------------------------------------------------------

LOGO [g51575image-001.jpg]

Amgen Nonqualified Deferred Compensation Plan

Plan Document

 

eligible to Retire, then with respect to that Participant as if he or she had
Retired on the date of Plan termination, shall be paid to the Participants as
follows: Prior to a Change in Control, if the Plan is terminated with respect to
all of its Participants, the Company shall have the right, in its sole
discretion, and notwithstanding any elections made by the Participant, to pay
such benefits in a lump sum or pursuant to an Annual Installment Method of up to
ten (10) years, with amounts credited and debited during the installment period
as provided herein. Prior to a Change in Control, if the Plan is terminated with
respect to less than all of its Participants, the Company shall be required to
pay such benefits in a lump sum. After a Change in Control, the Company shall be
required to pay such benefits in a lump sum. The termination of the Plan shall
not adversely affect any Participant or Beneficiary who has become entitled to
the payment of any benefits under the Plan as of the date of termination;
provided however, that the Company shall have the right to accelerate
installment payments without a premium or prepayment penalty by paying the
Account Balance in a lump sum or pursuant to an Annual Installment Method using
fewer years.

 

10.2 Amendment. The Company may, at any time, amend or modify the Plan in whole
or in part by the action of the Committee; provided, however, that: (i) no
amendment or modification shall be effective to decrease or restrict the value
of a Participant’s Account Balance in existence at the time the amendment or
modification is made, calculated as if the Participant had experienced a
Termination of Employment as of the effective date of the amendment or
modification, (ii) no adverse amendment or modification shall be effective upon
or after a Change in Control without the prior written consent of a majority of
the Participants, and (iii) no amendment or modification of this Section 10.2 or
Section 11.2 of the Plan shall be effective. The amendment or modification of
the Plan shall not affect any Participant or Beneficiary who has become entitled
to the payment of benefits under the Plan as of the date of the amendment or
modification; provided, however, that the Employer shall have the right to
accelerate installment payments by paying the Account Balance in a lump sum or
pursuant to an Annual Installment Method using fewer years (provided that the
present value of all payments that will have been received by a Participant at
any given point of time under the different payment schedule shall equal or
exceed the present value of all payments that would have been received at that
point in time under the original payment schedule).

 

10.3 Plan Agreement. Despite the provisions of Sections 10.1 and 10.2 above, if
a Participant’s Plan Agreement contains benefits or limitations that are not in
this Plan document, the Company may only amend or terminate such provisions with
the consent of the Participant.

 

10.4 Effect of Payment. The full payment of the applicable benefit under
Articles 4, 5, 6 or 7 of the Plan shall completely discharge all obligations to
a Participant and his or her designated Beneficiaries under this Plan and the
Participant’s Plan Agreement shall terminate.

 

16



--------------------------------------------------------------------------------

LOGO [g51575image-001.jpg]

Amgen Nonqualified Deferred Compensation Plan

Plan Document

 

ARTICLE 11

Administration

 

11.1 Committee Duties. Except as otherwise provided in this Article 11, this
Plan shall be administered by the Compensation Committee of the Board, or such
committee or delegates as the Compensation Committee of the Board shall appoint.
The Committee shall also have the discretion and authority to (i) make, amend,
interpret, and enforce all appropriate laws, rules and regulations for the
administration of this Plan and (ii) decide or resolve any and all questions
including interpretations of this Plan, as may arise in connection with the
Plan. Any individual serving on the Committee who is a Participant shall not
vote or act on any matter relating solely to himself or herself. When making a
determination or calculation, the Committee shall be entitled to rely on
information furnished by a Participant, the Company or any Employer.

 

11.2 Administration Upon Change In Control. For purposes of this Plan, the
Company, acting through the Committee, shall be the “Administrator” at all times
prior to the occurrence of a Change in Control. Upon and after the occurrence of
a Change in Control, the “Administrator” shall be an independent third party
selected by the Trustee and approved by the individual who, immediately prior to
such event, was the Company’s Chief Executive Officer or, if not so identified,
the Company’s highest ranking officer (the “Ex-CEO”). The Administrator shall
have the discretionary power to determine all questions arising in connection
with the administration of the Plan and the interpretation of the Plan and Trust
including, but not limited to benefit entitlement determinations; provided,
however, upon and after the occurrence of a Change in Control, the Administrator
shall have no power to direct the investment of Plan or Trust assets or select
any investment manager or custodial firm for the Plan or Trust. Upon and after
the occurrence of a Change in Control, the Company must: (1) pay all reasonable
administrative expenses and fees of the Administrator; (2) pursuant to Section
11.5, indemnify the Administrator against any costs, expenses and liabilities
including, without limitation, attorney’s fees and expenses arising in
connection with the performance of the Administrator hereunder, except with
respect to matters resulting from the gross negligence or willful misconduct of
the Administrator or its employees or agents; and (3) pursuant to Section 11.6,
supply full and timely information to the Administrator or all matters relating
to the Plan, the Trust, the Participants and their Beneficiaries, the Account
Balances of the Participants, the date of circumstances of the Retirement,
Disability, death or Termination of Employment of the Participants, and such
other pertinent information as the Administrator may reasonably require. Upon
and after a Change in Control, the Administrator may be terminated (and a
replacement appointed) by the Trustee only with the approval of the Ex-CEO. Upon
and after a Change in Control, the Administrator may not be terminated by the
Company.

 

11.3 Agents. In the administration of this Plan, the Committee and the
Administrator may, from time to time, employ agents and delegate to them such of
their respective administrative duties as they see fit (including acting through
a duly appointed representative) and may from time to time consult with counsel
who may be counsel to any Employer.

 

17



--------------------------------------------------------------------------------

LOGO [g51575image-001.jpg]

Amgen Nonqualified Deferred Compensation Plan

Plan Document

 

11.4 Binding Effect of Decisions. The decisions or actions of the Committee, the
Administrator and/or their respective delegates, with respect to any question
arising out of or in connection with the administration, interpretation and
application of the Plan and the rules and regulations promulgated hereunder
shall be final and conclusive and binding upon all persons having any interest
in the Plan.

 

11.5 Indemnity of Committee. All Employers shall indemnify and hold harmless the
members of the Committee, and any Employee to whom the duties of the Committee
may be delegated, and the Administrator against any and all claims, losses,
damages, expenses or liabilities arising from any action or failure to act with
respect to this Plan, except in the case of willful misconduct by the Committee,
any of its members, any such Employee or the Administrator.

 

11.6 Employer Information. To enable the Committee and Administrator to perform
their respective functions, the Company and each Employer shall supply full and
timely information to the Committee or Administrator, as the case may be, on all
matters relating to the compensation of its Participants, the date and
circumstances of the Retirement, Disability, death or Termination of Employment
of its Participants, and such other pertinent information as the Committee or
Administrator may reasonably require.

 

ARTICLE 12

Other Benefits and Agreements

 

12.1 Coordination with Other Benefits. The benefits provided for a Participant
and Participant’s Beneficiary under the Plan are in addition to any other
benefits available to such Participant under any other plan or program for
employees of the Participant’s Employer. The Plan shall supplement and shall not
supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.

 

ARTICLE 13

Claims Procedures

 

13.1 Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within 60 days after such notice was received by the
Claimant. All other claims must be made within 180 days of the date on which the
event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant.

 

18



--------------------------------------------------------------------------------

LOGO [g51575image-001.jpg]

Amgen Nonqualified Deferred Compensation Plan

Plan Document

 

13.2 Notification of Decision. The Committee shall consider a Claimant’s claim
within a reasonable time, and shall notify the Claimant in writing:

 

  (a) that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or

 

  (b) that the Committee has reached a conclusion contrary, in whole or in part,
to the Claimant’s requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant:

 

  (i) the specific reason(s) for the denial of the claim, or any part of it;

 

  (ii) specific reference(s) to pertinent provisions of the Plan upon which such
denial was based;

 

  (iii) a description of any additional material or information necessary for
the Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and

 

  (iv) an explanation of the claim review procedure set forth in Section 13.3
below.

 

13.3 Review of a Denied Claim. Within 60 days after receiving a notice from the
Committee that a claim has been denied, in whole or in part, a Claimant (or the
Claimant’s duly authorized representative) may file with the Committee a written
request for a review of the denial of the claim. Thereafter, but not later than
30 days after the review procedure began, the Claimant (or the Claimant’s duly
authorized representative):

 

  (a) may review pertinent documents;

 

  (b) may submit written comments or other documents; and/or

 

  (c) may request a hearing, which the Committee, in its sole discretion, may
grant.

 

13.4 Decision on Review. The Committee shall render its decision on review
promptly, using an abuse of discretion standard of review, and shall render its
decision not later than 60 days after the filing of a written request for review
of the denial, unless a hearing is held or other special circumstances require
additional time, in which case the Committee’s decision must be rendered within
120 days after such date. Such decision must be written in a manner calculated
to be understood by the Claimant, and it must contain:

 

  (a) specific reasons for the decision;

 

  (b) specific reference(s) to the pertinent Plan provisions upon which the
decision was based; and

 

  (c) such other matters as the Committee deems relevant.

 

13.5 Legal Action. A Claimant’s compliance with the foregoing provisions of this
Article 13 is a mandatory prerequisite to a Claimant’s right to commence any
legal action with respect to any claim

 

19



--------------------------------------------------------------------------------

LOGO [g51575image-001.jpg]

Amgen Nonqualified Deferred Compensation Plan

Plan Document

 

for benefits under this Plan. Effective October 15, 2004, if Claimant has
entered into an arbitration agreement with the Company or an Employer, the
provisions of that arbitration agreement will govern following a Claimant’s
compliance with the foregoing provisions of this Article 13, and shall be the
sole and exclusive remedy following compliance with the foregoing provisions.

 

ARTICLE 14

Trust

 

14.1 Establishment of the Trust. The Company may establish the Trust, and each
Employer may transfer over to the Trust such assets as the Employer determines,
in its sole discretion, to provide for its respective future liabilities created
with respect to the Annual Deferral Amounts and Annual Company Contribution
Amounts, for such Employer’s Participants for all periods prior to the transfer,
as well as any debits and credits to the Participants’ Account Balances for all
periods prior to the transfer, taking into consideration the value of the assets
in the trust at the time of the transfer.

 

14.2 Interrelationship of the Plan and the Trust. The provisions of the Plan and
the Plan Agreement shall govern the rights of a Participant to receive
distributions pursuant to the Plan. The provisions of the Trust shall govern the
rights of the Employers, Participants and the other creditors of the Employers
to the assets transferred to the Trust. Each Employer shall at all times remain
liable to carry out its obligations under the Plan.

 

14.3 Distributions From the Trust. Each Employer’s obligations under the Plan
may be satisfied with Trust assets distributed pursuant to the terms of the
Trust, and any such distribution shall reduce the Employer’s obligations under
this Plan.

 

14.4 Investment of Trust Assets. The Trustee of the Trust shall be authorized,
upon written instructions received from the Committee or investment manager
appointed by the Committee, to invest and reinvest the assets of the Trust in
accordance with the applicable Trust Agreement.

 

ARTICLE 15

Miscellaneous

 

15.1 Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
shall be administered and interpreted to the extent possible in a manner
consistent with that intent. The Plan is an unfunded, nontax-qualified,
individual account, profit sharing plan. Plan benefits shall only accrue
immediately before they are paid and may be paid directly by the Company. A
person entitled to benefits shall be entitled to receive distributions at the
time otherwise provided under the Plan if he or she consents in writing to the
distribution within 90 days before it is made. Failing such consent, the
distribution shall be

 

20



--------------------------------------------------------------------------------

LOGO [g51575image-001.jpg]

Amgen Nonqualified Deferred Compensation Plan

Plan Document

 

delayed to such later date as the person elects. In this case, the amounts
otherwise payable shall be deposited at the earliest time otherwise payable with
the consent of the person, less taxes required to be withheld, in a brokerage
house account for the benefit of that person, and invested as the person
directs. However, this account shall be owned by a trustee appointed by the Plan
Administrator, who shall transfer ownership of the account to the person on or
after his or her 60th birthday. By electing to contribute to this Plan, each
Participant acknowledges that this Plan is subject to ERISA but exempted from
all of ERISA’s substantive requirements because it is a “top hat plan,”
acknowledges that the Company would not have implemented or continued this Plan
but for its good faith belief that it is a top hat plan, agrees that all Plan
benefits shall be contingent on the Plan being a top hat plan and promises never
to assert otherwise.

 

15.2 Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of an Employer. For purposes of the payment of
benefits under this Plan, the Employer’s assets shall be, and remain, neither
pledged nor restricted under or as a result of this Plan. An Employer’s
obligation under the Plan shall be merely that of an unfunded and unsecured
promise to pay money in the future.

 

15.3 Employer’s Liability. An Employer’s liability for the payment of benefits
shall be defined only by the Plan and the Plan Agreement, as entered into
between the Employer and a Participant. An Employer shall have no obligation to
a Participant under the Plan except as expressly provided in the Plan and his or
her Plan Agreement.

 

15.4 Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.

 

15.5 Not a Contract of Employment. The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between any Employer and
the Participant. Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, except to the extent
expressly provided in a written employment agreement, if any. Nothing in this
Plan shall be deemed to give a Participant the right to be retained in the
service of any Employer or to interfere with the right of any Employer to
discipline or discharge the Participant at any time.

 

21



--------------------------------------------------------------------------------

LOGO [g51575image-001.jpg]

Amgen Nonqualified Deferred Compensation Plan

Plan Document

 

15.6 Furnishing Information. A Participant or his or her Beneficiary, as a
condition to entitlement to benefits hereunder, shall cooperate with the
Committee by furnishing any and all information requested by the Committee and
take such other actions as may be requested in order to facilitate the
administration of the Plan and the payments of benefits hereunder, including but
not limited to taking such physical examinations as the Committee may deem
necessary.

 

15.7 Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.

 

15.8 Captions. The captions of the articles, sections and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

 

15.9 Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the State of
California without regard to its conflicts of laws principles.

 

15.10 Notice. Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to the address below:

 

Amgen Inc. Nonqualified

Deferred Compensation Plan

Committee

Amgen Inc.

One Amgen Center Drive

Thousand Oaks, CA 91320-1799

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

 

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last address of the Participant shown on the records of the Company.

 

15.11 Successors. The provisions of this Plan shall bind and inure to the
benefit of the Participant’s Employer and its successors and assigns and the
Participant and the Participant’s designated Beneficiaries.

 

15.12 Spouse’s Interest. The interest in the benefits hereunder of a spouse of a
Participant who has predeceased the Participant shall automatically pass to the
Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.

 

22



--------------------------------------------------------------------------------

LOGO [g51575image-001.jpg]

Amgen Nonqualified Deferred Compensation Plan

Plan Document

 

15.13 Validity. In case any provision of this Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
or invalid provision had never been inserted herein.

 

15.14 Incompetent. If the Committee determines in its discretion that a benefit
under this Plan is to be paid to a minor, a person declared incompetent or to a
person incapable of handling the disposition of that person’s property, the
Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Committee may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account of the
Participant and the Participant’s Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.

 

15.15 Court Order. The Committee is authorized to cause the Company or any
Employer to make any payments directed by court order in any action in which the
Plan or the Committee has been named as a party. In addition, if a court
determines that a spouse or former spouse of a Participant has an interest in
the Participant’s benefits under the Plan in connection with a property
settlement or otherwise, the Committee, in its sole discretion, shall have the
right, notwithstanding any election made by a Participant, to immediately cause
the Company or any Employer to distribute the spouse’s or former spouse’s
interest in the Participant’s benefits under the Plan to that spouse or former
spouse.

 

15.16 Distribution in the Event of Taxation.

 

  (a) In General. If, for any reason, all or any portion of a Participant’s
benefits under this Plan becomes taxable to the Participant prior to receipt, a
Participant may petition the Committee before a Change in Control, or the
trustee of the Trust after a Change in Control, for a distribution of that
portion of his or her benefit that has become taxable. Upon the grant of such a
petition, which grant shall not be unreasonably withheld (and, after a Change in
Control, shall be granted), a Participant’s Employer shall distribute to the
Participant immediately available funds in an amount equal to the taxable
portion of his or her benefit (which amount shall not exceed a Participant’s
unpaid Account Balance under the Plan). If the petition is granted, the tax
liability distribution shall be made within 90 days of the date when the
Participant’s petition is granted. Such a distribution shall affect and reduce
the benefits to be paid under this Plan.

 

  (b) Trust. If the Trust terminates in accordance with its terms and benefits
are distributed from the Trust to a Participant in accordance with that Section,
the Participant’s Account, and accordingly the benefits under this Plan, shall
be reduced to the extent of such distributions.

 

23



--------------------------------------------------------------------------------

LOGO [g51575image-001.jpg]

Amgen Nonqualified Deferred Compensation Plan

Plan Document

 

15.17 Insurance. The Employers, on their own behalf or on behalf of the trustee
of the Trust, and, in their sole discretion, may apply for and procure insurance
on the life of the Participants, in such amounts and in such forms as the Trust
may choose. The Employers or the trustee of the Trust, as the case may be, shall
be the sole owner and beneficiary of any such insurance. The Participants shall
have no interest whatsoever in any such policy or policies, and at the request
of the Employers shall submit to medical examinations and supply such
information and execute such documents as may be required by the insurance
company or companies to whom the Employers have applied for insurance.

 

15.18 Legal Fees To Enforce Rights After Change in Control. The Company and each
Employer is aware that upon the occurrence of a Change in Control, the Board or
the board of directors of a Participant’s Employer (which might then be composed
of new members) or a shareholder of the Company or the Participant’s Employer,
or of any successor corporation might then cause or attempt to cause the
Company, the Participant’s Employer or such successor to refuse to comply with
its obligations under the Plan and might cause or attempt to cause the Company
or the Participant’s Employer to institute, or may institute, litigation seeking
to deny Participants the benefits intended under the Plan. In these
circumstances, the purpose of the Plan could be frustrated. Accordingly, if,
following a Change in Control, it should appear to any Participant that the
Company, the Participant’s Employer or any successor corporation has failed to
comply with any of its obligations under the Plan or any agreement thereunder
or, if the Company, such Employer or any other person takes any action to
declare the Plan void or unenforceable or institutes any litigation or other
legal action designed to deny, diminish or to recover from any Participant the
benefits intended to be provided, then the Company and the Participant’s
Employer irrevocably authorize such Participant to retain counsel of his or her
choice at the expense of the Company and the Participant’s Employer (who shall
be jointly and severally liable) to represent such Participant in connection
with the initiation or defense of any litigation or other legal action, whether
by or against the Company, the Participant’s Employer or any director, officer,
shareholder or other person affiliated with the Company, the Participant’s
Employer or any successor thereto in any jurisdiction. Notwithstanding anything
in this Section or the Plan to the contrary, the Company and/or the
Participant’s Employer shall have no obligation under this Section to the extent
there is a judicial determination or final arbitration decision that the
litigation or other legal action brought by the Participant is frivolous.

 

24



--------------------------------------------------------------------------------

LOGO [g51575image-001.jpg]

Amgen Nonqualified Deferred Compensation Plan

Plan Document

 

IN WITNESS WHEREOF, the Company has signed this amended and restated Plan
document as of October 7, 2004.

 

“Company”

Amgen Inc., a Delaware corporation

By:

 

/s/ BRIAN MCNAMEE

--------------------------------------------------------------------------------

Title:  

Senior Vice President, Human Resources

--------------------------------------------------------------------------------

 

25